                                UNITED STATES DISTRICT COURT

                               NORTHERN DISTRICT OF CALIFORNIA


  PERFECTO BAUER GARCIA,                           Case No. 19-cv-06835-VC
                  Plaintiff,
                                                   ORDER DISMISSING CASE FOR
           v.                                      FAILURE TO PROSECUTE
  NAPA COUNTY DEPARTMENT OF
  CORRECTIONS,
                  Defendant.


       The County of Napa has filed a motion to dismiss. See Dkt. No. 10. Although the motion

clearly has merit, Garcia has not responded to the motion. Accordingly, the case is dismissed

without prejudice for failure to prosecute under Federal Rule of Civil Procedure 41(b). The Clerk

of Court is directed to close the case.

       IT IS SO ORDERED.

Dated: January 16, 2020
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
